Citation Nr: 1308699	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 26, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher rating for headaches.

3.  Entitlement to a higher rating for focal glomerulosclerosis with bilateral echogenic kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 1991, from July 1991 to June 1992, and from June 1993 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The record indicates that, in November 2007, the Veteran testified at a hearing before a hearing officer at the RO.  However, a transcript of that hearing is not associated with the claims folder.

In October 2011, the Board remanded the issues pertaining to higher ratings for the service-connected headaches and kidney disability to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a March 2012 hearing.  A transcript of that hearing has been associated with his claims folder. 

In May 2012, the Board remanded the issues pertaining to higher ratings for the service-connected headaches and kidney disability for further development.


REMAND

In its May 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations to assess the severity of his service-connected headaches and focal glomerulosclerosis with bilateral echogenic kidney.  There is no indication that the Veteran has been afforded the requested VA examinations and the most recent supplemental statement of the case dated in November 2012 does not reflect that any such examinations were conducted.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the Veteran has not been afforded VA examinations to assess the severity of his service-connected headaches and kidney disability, the Board is compelled to again remand these issues for compliance with the instructions in its May 2012 remand.

Moreover, in a January 2011 rating decision, the RO granted service connection for PTSD, effective November 26, 2008.  In February 2012, the Veteran submitted a timely notice of disagreement with respect to the effective date assigned in the January 2011 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of entitlement to an effective date earlier than November 26, 2008, for the award of service connection for PTSD.  The Veteran should be given an opportunity to perfect an appeal.

2.  Print the Veteran's Social Security Administration (SSA) disability records from the SSA compact disc in the claims file and associate the printed records with the claims file.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected headaches.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and relevant records contained in the Virtual VA system, must be sent to the examiner for review.  

The examiner shall report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.

The examiner shall also specifically opine as to whether the Veteran's headaches are productive of severe economic inadaptability.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

4.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected focal glomerulosclerosis with bilateral echogenic kidney.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and relevant records contained in the Virtual VA system, must be sent to the examiner for review.  

The examiner shall report the nature and extent of the Veteran's current renal dysfunction, to include the frequency and persistence of any albuminuria, the presence of any edema, the extent of decrease of function of the kidneys or other related organ systems (especially cardiovascular), blood pressure readings and the nature of any treatment for hypertension, BUN and creatinine levels, the presence and extent of any lethargy, weakness, anorexia, weight loss, or limitation of exertion, and the frequency of any required dialysis.

The examiner shall also report the extent of any associated urinary leakage, frequency, or obstructed voiding; gout; or urinary tract infection traceable to the service-connected disability.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

